EschweileR, J.
While the difference between the award of $350 and the jury’s verdict of $750 is quite substantial and, under the entire evidence, the latter amount quite persuasively, as an original proposition, is the nearer to plaintiff’s actual loss, yet, as. held by the trial court, such difference is not sufficient, in the absence of the slightest evidence of fraud or want of good faith on the part of the appraisers, to warrant the setting aside of such a determination by those to whom, by agreement of the parties, the matter was submitted. None of the three specific objections presented by *582plaintiff’s pleading, supra, to this award can, under the evidence and the court’s findings, be here sustained.
In addition to such objections appellant now urges that such award was invalid because, as it is claimed, such appraisers considered and based their valuation upon a list of, or their own knowledge of, second-hand car values and considered such without plaintiff’s presence or knowledge. They were chosen as men known to be familiar with the handling and selling of automobiles. That such arbitrators may properly use their own expert knowledge of the subject matter is held in Eau Claire v. Eau Claire W. Co. 137 Wis. 517, 529, 119 N. W. 555; Rottman v. Toft, 187 Wis. 558, 566, 204 N. W. 585.
Such appraisals are not to be lightly set aside. Chandos v. American F. Ins. Co. 84 Wis. 184, 54 N. W. 390; Travelers Ins. Co. v. Pierce E. Co. 141 Wis. 103, 108, 123 N. W. 643; Herman Andrae E. Co. v. Courteen, 176 Wis. 92, 96, 186 N. W. 212; Larson v. Nygaard, 148 Minn. 104, 108, 180 N. W. 1002; Luedinghaus L. Co. v. Luedinghaus, 299 Fed. 111, 114. There was here no substantial failure by the appraisers to appreciate the matter and questions before them as was presented and held to vitiate the proceedings in such cases as Canfield v. Watertown F. Ins. Co. 55 Wis. 419, 13 N. W. 252; or Donaldson v. Buhlman, 134 Wis. 117, 113 N. W. 638, 114 N. W. 431; Huested v. Patrons Mut. F. Ins. Co. 223 Mich. 213, 193 N. W. 815. Nor is there anything like the misuse of an agreement to arbitrate, as was held to amount to a waiver thereof in the case relied upon by appellant in his supplemental brief of Chapman v. Rockford Ins. Co. 89 Wis. 572, 62 N. W. 422.
We feel bound to support the rulings of the trial court.
By the Court, — Judgment affirmed.